                                1   JEFFREY V. DUNN, Bar No. 131926
                                    jeffrey.dunn@bbklaw.com
                                2   KIMBERLY E. HOOD, Bar No. 229195
                                    kimberly.hood@bbklaw.com
                                3   ASHLEY E. ZAMBRANO, Bar No. 299090
                                    ashley.zambrano@bbklaw.com
                                4   Best Best & Krieger LLP
                                    500 Capitol Mall, Suite 1700
                                5   Sacramento, CA 95814
                                    Telephone: (916) 325-4000
                                6   Facsimile: (916) 325-4010
                                7   Attorneys for Defendant
                                    City of Yuba City
                                8

                                9                                  UNITED STATES DISTRICT COURT

                               10                              EASTERN DISTRICT OF CALIFORNIA

                               11
500 CAPITOL MALL, SUITE 1700
  BEST BEST & KRIEGER LLP

   SACRAMENTO, CA 95814




                               12
      LAW OFFICES OF




                                    JOYCE JEREMIAH, BETTY LANE,                 Case No. 2:18-cv-00522-TLN-KJN
                                    PAULINE FLACK, SARAH JUAREZ,
                               13   BETH MARTIN, ROBERT                         STIPULATION BY PLAINTIFFS AND
                                    MCMULLEN II, RIA HAGAN,                     DEFENDANT CITY OF YUBA CITY FOR
                               14   ANDREW BLACKBURN, MICHAEL                   STAY OF DISCOVERY UNTIL OCTOBER
                                    ROSE, BARTON SHAFER,                        31, 2019 TO IMPLEMENT SETTLEMENT;
                               15                                               ORDER THEREON
                                                     Plaintiffs,
                               16                                               Judge: Hon. Troy L. Nunley
                                    v.
                               17                                               Magistrate Judge: Hon. Kendall
                                    SUTTER COUNTY, CITY OF YUBA
                               18   CITY,                                       No Trial Date Scheduled
                               19                    Defendants.
                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                              -1-                   STIPULATION AND ORDER
                                1          This stipulation is submitted by Plaintiffs and Defendant City of Yuba City (“Parties”),
                                2   through their respective counsel of record.
                                3          The Parties respectfully submit this stipulation to modify the case scheduling order and
                                4   stay of non-expert discovery from the date this joint motion is approved through October 31,
                                5   2019 so that Plaintiffs and Defendant City of Yuba City can perform certain conditions precedent
                                6   to a settlement agreement reached by the Parties. This stipulated request is made pursuant to Rule
                                7   16 of the Federal Rules of Civil Procedure for good cause. Plaintiffs and Defendant City of Yuba
                                8   City have reached a resolution of all claims against the City, and are in the process of finalizing
                                9   that settlement and performing certain conditions precedent necessary for Plaintiffs to file
                               10   dismissal of the claims against the City. If the Parties’ resolution does not result in full and final
                               11
500 CAPITOL MALL, SUITE 1700




                                    dismissal of all claims by October 31, 2019, non-expert discovery will recommence on November
  BEST BEST & KRIEGER LLP

   SACRAMENTO, CA 95814




                               12   1, 2019 and close on December 2, 2019. Since no trial has been scheduled, this request will not
      LAW OFFICES OF




                               13   affect the Court’s calendar. The parties previously requested a stay of discovery until July 7,
                               14   2019, but need additional time to finalize and implement the Parties’ settlement.
                               15          For the reasons stated above, the Parties believe that the good cause standard of Rule
                               16   16(b) is met and hereby stipulate as follows:
                               17              1. Discovery is stayed upon Order of the Court through October 31, 2019 so that the
                               18                  Parties may finalize and implement settlement;
                               19              2. If the Parties do not reach a settlement that results in dismissal of all claims against
                               20                  the City by October 31, 2019, discovery will recommence on November 1, 2019
                               21                  and close on December 2, 2019.
                               22   IT IS SO STIPULATED:
                               23   Dated: July 3, 2019            BEST BEST & KRIEGER LLP
                               24

                               25                                          By:      /s/ Ashley E. Zambrano
                                                                                    Ashley E. Zambrano
                               26                                                   Attorney for City of Yuba City
                               27   ///
                                    ///
                               28   ///
                                                                                     -2-                      STIPULATION AND ORDER
                                1   Dated: July 3, 2019   CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
                                                               SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                2

                                3                              By:   /s/ Laura Clauson Ferree
                                                                     Laura Clauson Ferree
                                4                                    Attorney for Plaintiffs
                                5   IT IS SO ORDERED:
                                6

                                7   Dated: July 3, 2019
                                8

                                9                                      Troy L. Nunley
                                                                       United States District Judge
                               10

                               11
500 CAPITOL MALL, SUITE 1700
  BEST BEST & KRIEGER LLP

   SACRAMENTO, CA 95814




                               12
      LAW OFFICES OF




                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                      -3-                    STIPULATION AND ORDER
